                                                                                                           FILED
                                                                                                  2020 Apr-20 AM 09:54
                                                                                                  U.S. DISTRICT COURT
                                                                                                      N.D. OF ALABAMA


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

UNITED STATES OF AMERICA                       )
                                               )
       V.                                      )               Case No: 2:92-CR-082-KOB-JHE
                                               )
RALPH W. THOMAS                                )

                                   NOTICE OF APPEARANCE

       COMES NOW, undersigned counsel, Alexandria Darby, Research & Writing Attorney

for the Office of the Federal Public Defender of the Northern District of Alabama, and enters her

notice on behalf of Defendant, Ralph W. Thomas, in the above-styled case.

             This 20 th day of April, 2020.

                                                   Respectfully submitted,


                                                   KEVIN L. BUTLER
                                                   Federal Public Defender

                                                   /s/Alexandria Darby
                                                   Alexandria Darby
                                                   Research & Writing Attorney
                                                   Office of the Federal Public Defender
                                                   Northern District of Alabama
                                                   200 Clinton Avenue West, Suite 503
                                                   Huntsville, Alabama 35801
                                                   (256) 684-8700
                                                   Alex_Darby@fd.org

                                  CERTIFICATE OF SERVICE

             I hereby certify that on April 20, 2020, I electronically filed the foregoing with the

Clerk of Court using the CM/ECF system which will send notification of such filing to all parties

of record.

                                                   /s/Alexandria Darby
